REGAN, Judge.
Plaintiffs, Mrs. Helen Schlindler Zim-mer and Charles Zimmer, instituted this suit against the defendant, Frank Muller, endeavoring to recover the sums of $50,000.-00 and $50,765.00, respectively, for personal *473in juries and medical expenses which they insisted were incurred as the result of being assaulted by the defendant. Plaintiffs asserted that Muller pushed Helen Zimmer to the ground and assaulted Charles Zimmer without any provocation whatsoever.
This case was consolidated with a suit entitled Muller v. Schindler and Zimmer, La.App., 155 So.2d 470, wherein the defendant in this action instituted suit against plaintiffs herein for assault.
This appeal is from a judgment dismissing the plaintiffs’ suit, and for the reasons assigned in the case consolidated with this one, the judgment appealed from herein is affirmed.
Affirmed.